DETAILED ACTION
This office action is in response to the amendment filed on July 19, 2021. Claims 1-17, 19 and 20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1, is objected to because of the following informalities:  Claim 1 discloses; “a biasing member that biases the separation chamber against relative rotation between the separation chamber and body in a first rotational direction.” It is believed that this claims should be amended to disclose, “a biasing member that biases the separation chamber against relative rotation between the separation chamber and the body in a first rotational direction.”  Appropriate correction is required.
Claim 19, is objected to because of the following informalities:  Claim 19 depends from previously cancelled claim 18. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-10, 13, 15-17, 19 and 20 are Finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10219671. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons discussed below. 

In reference to claim 1, the combination of embodiments in claims 1 and 18 of U.S. Patent No. 10219671 disclose; a surface cleaning device comprising: a body (see claim 18) including a handle (see claim 16) and a receptacle (see claim 16), a suction opening (see claim 18), a suction source at least partially located within the body, the suction source in fluid communication with the suction opening and operable to draw a fluid mixture of liquid and air through the suction opening (see claim 18) and a separation chamber in which liquid is separated from the fluid mixture, the separation chamber coupled to the body for rotation relative to the receptacle about a rotational axis (see claim 18), the separation chamber including an inlet in fluid communication with the suction opening, an outlet in fluid communication with the suction source, and a drainage outlet in fluid communication with the receptacle (see claim 1) and a biasing member that biases the separation chamber against relative rotation between the separation chamber and body in a first rotational direction (see claim 18). The examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the different 
	
	
In reference to claim 2, U.S. Patent No. 10219671 discloses that the receptacle is releasably securable to the body and separable from the separation chamber (see claim 2). 

In reference to claim 3, U.S. Patent No. 10219671 discloses that fluid flowing through the outlet and the drainage outlet are separate fluid flows (see claims 10 and 18). 

In reference to claim 4, U.S. Patent No. 10219671 discloses that the separation chamber further includes a deflection surface disposed upstream from the outlet and drainage outlet (see claim 7).

In reference to claim 5, U.S. Patent No. 10219671 discloses a surface-contacting assembly having the suction opening, the surface-contacting assembly includes a first wiping blade having a wiping edge adapted to abut a portion of a hard surface for displacing liquid on the hard surface (see claim 12). 

In reference to claim 6, U.S. Patent No. 10219671 discloses that the surface-



In reference to claim 7, U.S. Patent No. 10219671 discloses that the separation chamber is rotationally fixed relative to the surface-contacting assembly because it is within the rotation assembly (see claims 1 and 18). 

In reference to claim 8, U.S. Patent No. 10219671 discloses that the surface-contacting assembly is formed integrally with the separation chamber, the surface-contacting assembly rotates with the separation chamber/rotation assembly (again because the separation chamber is formed within the rotation assembly, see claims 1 and 18) relative to the receptacle (see claim 5). 

In reference to claim 9, U.S. Patent No. 10219671 discloses that the separation chamber/rotation assembly (again because the separation chamber is formed within the rotation assembly, see claims 1 and 18) includes a central axis, and wherein the rotational axis is substantially aligned with the central axis (see claim 1). 


In reference to claim 13, U.S. Patent No. 10219671 discloses that the separation chamber further comprises a detent configured to abut the body and resist further rotational movement (see claims 19 and 20). 

In reference to claim 15, U.S. Patent No. 10219671 discloses a surface-contacting assembly includes a first conduit between the suction opening and the inlet and the body includes a second conduit between the outlet and the suction source, such that a flow path is defined between the suction opening and the suction source through the first conduit, the separation chamber, and the second conduit (see claim 6). 

In reference to claim 16, U.S. Patent No. 10219671 discloses that a sealed chamber is formed between the body and the separation chamber around the outlet, such that fluid passing from the separation chamber to the second conduit is substantially prevented from escaping the second conduit around the outlet (see claim 8). 



In reference to claim 19, U.S. Patent No. 10219671 discloses including a first detent provided on the body and a second detent provided on the separation chamber, the first and second detents configured to abut one another to resist further relative rotation in the first direction (see claims 19 and 20). 

In reference to claim 20, U.S. Patent No. 10219671 discloses that the separation chamber includes a side wall having a channel, a spring positioned within the channel and configured to bias the separation chamber against relative movement with respect to the body (see claim 18). 

Claims 11, 12 and 14 are Finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10219671 in view of Fischer (2014/0109340).

In reference to claim 11, U.S. Patent No. 10219671 discloses the claimed invention as previously mentioned above, the difference being, a conduit extending between the suction opening and the inlet, the conduit formed between a first wall and a second wall. However, Fischer teaches that it is old and well known in the art at the time the invention was made to provide a conduit (4) extending between a suction opening 

In reference to claim 12, Fischer discloses that an outer wall of the separation chamber (2) is curved because it is cylindrical (see paragraph 29). 

In reference to claim 14, Fischer shows that the inlet has a larger flow area then the outlet, and a larger flow area than the drainage outlet (see figure below).
[AltContent: textbox (Outlet)][AltContent: textbox (Drainage outlet)][AltContent: connector][AltContent: textbox (Inlet)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    270
    142
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner notes that the response filed on 7/19/21 included a section under “Double Patenting” disclosing that an eTerminal Disclaimer would be submitted. However, no such eTerminal Disclaimer has been properly submitted. The examiner called the attorney to inquire about submitting a proper eTerminal Disclaimer however no response was received. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant added the limitations of the spring as disclosed by dependent claim 18 into independent claim 1. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723